Citation Nr: 0626970	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disease.

2.  Entitlement to service connection for Sprengel's 
deformities involving both shoulder.

3.  Entitlement to an initial compensable rating for right 
knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for left 
knee patellofemoral syndrome.

5.  Entitlement to service connection for thoracic spine 
scoliosis.

6.  Entitlement to service connection for cervical spine 
scoliosis.




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 until 
October 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for right knee and left knee 
patellofemoral syndrome, assigning a noncompensable rating, 
and denied service connection for Sprengel's deformity of 
both shoulders, lumbar spine disease, thoracic spine 
scoliosis, and cervical spine condition.  

The Board has rephrased the issues on the title page to 
reflect that right knee and left knee patellofemoral syndrome 
are initial rating claims.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (Where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.).

The issues of entitlement to initial compensable evaluations 
for right knee and left knee patellofemoral syndrome and 
entitlement to service connection for thoracic and cervical 
spine scoliosis are discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran has lumbar spine disability. 

2.  Bilateral shoulder defects diagnosed as Sprengel's 
deformity are  congenital defects.


CONCLUSIONS OF LAW

1.  Lumbar spine disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Bilateral shoulder Sprengel's deformity was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of a disability that resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further 
explained that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin, as long as the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires the existence of a present 
disability for VA compensation purposes.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service cannot, 
standing alone, serve as a basis for awarding service 
connection.   

A.  Lumbar Spine Disease

The veteran's service medical records, including his 
separation exam, noted that he had mechanical low back pain.  
In April 2003, the veteran underwent a VA examination.  The 
examiner stated that there was maintenance of the normal 
lumbar lordosis, and no impairment of range of motion of the 
thoracolumbar spine due to pain was found.  The range of 
motion findings were as follows: forward flexion of 95 
degrees, backward extension of 35 degrees, lateral flexion of 
40 degrees bilaterally, and rotation of 40 degrees 
bilaterally.  A radiographic exam of the lumbar spine was 
normal.  The examiner concluded that the veteran did not have 
any lumbar spine disability.

In Sanchez-Benitez, 259 F.3d at 1361, the Federal Circuit 
Court held that "unless a veteran suffers from an underlying 
disability or condition, such as loss of normal body working 
movements, joint disability, or muscle disability, then pain 
otherwise experienced is not a compensable disability."  As 
previously stated, a valid service connection claim requires 
competent evidence of a current disability.  The veteran's 
lay belief as to current diagnosis holds no probative value, 
and therefore does not establish the existence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a).  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest a lumbar 
spine disease.  The benefit-of-the-doubt rule, therefore, 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  Accordingly, the Board must deny the claim for 
service connection for lumbar spine disease.

B.  Bilateral Shoulder Sprengel's Deformity

A November 2001 service medical record noted that the veteran 
had Sprengel's deformity and that he experienced pain during 
physical activities such as swimming and push-ups.  The April 
2003 VA examiner concluded that the Sprengel's deformity was 
congenital in nature.  There is no medical evidence 
suggesting that this is anything other than a congenital 
defect, and as previously discussed, service connection is 
not awarded for congenital defects.  See supra pp. 3-4.   
   
Therefore, the Board finds that service connection is not in 
order for Sprengel's deformity.  The Board has considered the 
benefit-of-the-doubt rule in reaching this decision but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Nov. 2002, Mar. 2003, July 2004).  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, the veteran was 
afforded a VA examination.  Hence, VA has fulfilled its duty 
to assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for lumbar spine disease is 
denied.

Entitlement to service connection for Sprengel's deformity of 
both shoulders is denied.


REMAND

The Board notes that the VCAA requires VA to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.S. § 
5103A(d) (2005).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i); 
See Littke v. Derwinski, 1 Vet. App. 90 (1991). 

The veteran claims that he is entitled to initial compensable 
ratings for his service connected right knee and left knee 
patellofemoral syndrome.  The Board notes that the April 2003 
VA examination is inadequate for rating purposes because it 
does not address all pertinent disability factors set forth 
in 38 C.F.R. §§ 4.40, 4.45; See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Additionally, the veteran asserts that his thoracic and 
cervical spine scoliosis should be service connected.  The 
veteran's entrance examination noted that the spine was 
"NORMAL," but throughout out the veteran's service medical 
records the veteran complains of back pain.  A September 2002 
service medical record noted that the cervical spine was 
normal but also possibly indicated a curve decrease in the 
cervical spine.  The April 2003 VA examination contained x-
ray evidence of scoliosis in the cervical and thoracic spine. 


Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:


1.  The veteran should be scheduled for a VA 
examination to determine the current severity of 
his service connected disabilities of both the left 
knee and right knee.  The claim's file and a copy 
of this Remand must be made available to and 
reviewed by the examiner.  All indicated studies, 
including X-rays and range of motion studies in 
degrees, should be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any objective 
evidence of pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To the extent 
possible, the examiner should assess the degree of 
severity of any pain.  Tests of joint movement 
against varying resistance should be performed.  
The extent of any incoordination, weakened 
movement, and excess fatigability on use should 
also be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened movement, 
excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.
   
The examiner should also express an opinion 
concerning whether there would be additional limits 
on functional ability on repeated use or during 
flare-ups (if the veteran describes flare-ups), 
and, to the extent possible, provide an assessment 
of the functional impairment on repeated use or 
during flare-ups.  If feasible, the examiner should 
assess the additional functional impairment on 
repeated use or during flare-ups in terms of the 
degree of additional range of motion loss. 
   
The examiner should provide an opinion concerning 
the degree of severity of any instability or 
subluxation of each knee.  The examiner should also 
determine if either knee locks, and if so, the 
frequency of the locking.

The examiner should also provide an opinion 
concerning the impact of the disabilities on the 
veteran's ability to work.  The rationale for all 
opinions expressed should also be provided.  

2.  The veteran should be afforded a VA examination 
to determine the nature and etiology of his 
cervical and thoracic scoliosis and any other 
pathology of the cervical/thoracic spine which may 
be present.  The claim's file and a copy of this 
Remand must be made available to and reviewed by 
the examiner.  The examiner should specifically 
comment as to the likelihood that the veteran's 
scoliosis was aggravated by service or whether the 
condition worsened due to the natural progression 
of the condition and whether the veteran's 
scoliosis is due to a disease, injury, or defect.  
It is requested that reasoning be afforded in 
support of any opinion provided.  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


